I am in agreement with the above opinion on all points except the holding that the work done was not such as to be included under Act No. 68 of 1942. I agree with the Court's conclusion that plaintiff failed to establish a lien under the provisions of this Act for the reason that the record shows that the defendant at no time became legally liable to plaintiff for the services allegedly rendered. Since no money was ever due by defendant to plaintiff, it necessarily follows that no lien ever came into existence against defendant's lease, and, in my opinion, it is unnecessary for the Court to consider in this case whether or not the work performed by plaintiff, either on the leased premises itself or on the road adjacent thereto, was of such nature that payment for same could be enforced by the filing of a lien under Act No. 68 of 1942.